Opinion,
Mr. Chief Justice Paxson :
• We think the offers of evidence in this case were properly rejected. Assuming all the facts covered by the offers to have been proved, they would not have amounted to a defence as against the bank. The whole confusion in the case grows out of the fact that the Mr. Beecher mentioned in the offer was at the same time a member of the firm of Beecher & Copeland, and cashier of the First National Bank of Warren, plaintiff below. The effort here is to make the bank responsible, not merely for matters done in the scope of his duties as cashier, or by authority of the bank, but also for his acts and declarations done or made in the pursuit of his private business. His interview with the defendant below at the post-office can only be taken as an effort on his part to procure accommodation paper to the amount of $5,000, to take up a like amount of his firm’s paper at the bank. In some way his firm had obtained a larger line of discount at the bank than is permitted by the general banking law; the bank examiner was expected soon, and it became necessary for defendant’s firm to retire some of its paper. It was equally necessary, perhaps, for the bank; and the defendant, as its cashier, must have been fully aware of the importance of getting the accounts of his own firm in proper condition. He succeeded in procuring from the defendant his note for $5,000, to replace a like amount of his firm’s paper, with an assurance that the defendant should never be called upon to pay it. Had he given such assurance in writing it would not have made any difference, as the note was evidently for the *59accommodation of his firm, and it was as much the duty of the latter to protect it as if a stipulation had been made to that effect in writing. This is all that the offer of evidence amounts to. There is not a word to implicate the bank in any matter, except that it had allowed defendant’s firm to exceed its lawful line of discount. There was no offer to show that the bank did anything, either by its board of directors or its officers, acting witbin tbe scope of their official duties, or by virtue of an express or implied authority from the bank. Nor was there any error in rejecting tbe offer to show that the bank had discounted paper for Beecher & Copeland for an amount of more than one tenth part of its capital. This was no concern’of the defendant. That it was no defence to the note is shown by O’Hare v. Second National Bank of Titusville, 77 Pa. 96, and Mapes v. the same bank, 80 Pa. 163. There is nothing to show, nor was there any offer to prove, that the plaintiff bank knowingly and wilfully made this loan in excess of the legal limit. Such a matter may often occur by mistake; and when it does, it is perfectly proper to correct it. We see no error in affirming the plaintiff’s point. The allegation of usury was not sustained by the evidence, and as there was no defence to the note it was not er^or in the learned judge to direct a verdict for the plaintiff. The view we take of the case renders a discussion of the authorities cited unnecessary. They have no application.
Judgment affirmed.